Citation Nr: 0716584	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for peptic ulcer 
disease.  

2. Entitlement to service connection for coronary artery 
disease. 

3. Entitlement to service connection for malaria. 

4. Entitlement to service connection for arthritis 

5. Entitlement to service connection for rheumatism.  

6. Entitlement to service connection for varicose veins. 

7. Entitlement to service connection for prostate cancer. 


ATTORNEY FOR THE BOARD

J. Horrigan
INTRODUCTION

The veteran has recognized service in the Philippine Scouts 
of the Philippine Commonwealth Army from February 1946 to 
February 1949.  Claimed service in the recognized guerillas 
from January 1944 to April 1945 has not been verified. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

Also, the veteran is seeking recognition of guerilla service 
from January 1944 to April 1945.  The RO denied the claim 
because the service department did not verified such service.  
In March 2006,  the RO sent the veteran a statement of the 
case, addressing the claim and explained that the veteran's 
proper remedy consisted of an application to the Board for 
Correction of Military Records since a determination of 
service in the United States Armed Forces by the service 
department is binding on the VA.  In the substantive appeal, 
received in May 2006, the veteran stated that he wished to 
appeal "for a correction of my military records" and he 
requested the necessary forms to do so.  As the veteran has 
not set forth a specific argument relating to an error of 
fact or law made by the RO regarding this claim, the appeal 
of the claim has not been perfected under 38 C.F.R. § 20.202, 
and the Board lacks appellate jurisdiction of the claim, and 
the matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Peptic ulcer disease was not affirmatively shown to have 
had onset during service; peptic ulcer disease was not 
manifested to a compensable degree within one year from the 
date of separation from service; and peptic ulcer disease, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin. 



2. Coronary artery disease was not affirmatively shown to 
have had onset during service; coronary artery disease was 
not manifested to a compensable degree within one year from 
the date of separation from service; and coronary artery 
disease, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin. 

3. Malaria is not currently shown.  

4. Arthritis was not affirmatively shown to have had onset 
during service; arthritis was not manifested to a compensable 
degree within one year from the date of separation from 
service; and arthritis, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 

5. Rheumatism is not currently shown.

6. Varicose veins are not currently shown. 

7. Prostate cancer was not affirmatively shown to have had 
onset during service; prostate cancer was not manifested to a 
compensable degree within one year from the date of 
separation from service; and prostate cancer, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin.


CONCLUSIONS OF LAW

1. Peptic ulcer disease was not incurred in or aggravated by 
service and service connection for peptic ulcer disease as a 
chronic disease may not be presumed. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2. Coronary artery disease was not incurred in or aggravated 
by service and service connection for coronary artery disease 
as a chronic disease may not be presumed. 38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

3. Malaria was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2006).

4. Arthritis was not incurred in or aggravated by service and 
service connection for arthritis as a chronic disease may not 
be presumed. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

5. Rheumatism was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2006).

6. Varicose veins was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2006). 

7. Prostate cancer was not incurred in or aggravated by 
service and service connection for prostate cancer as a 
chronic disease may not be presumed. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and March 2006.  The veteran was 
notified of the evidence needed to substantiate the claims 
for service connection, that is, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service medical records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to submit evidence that would include evidence 
in his possession that pertained to the claims. The notices 
included the general provisions for rating a disability and 
for the effective date of a claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability came after the initial adjudication, as the claims 
are denied, no disability rating will be assigned, so there 
can be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess, 19 Vet. App. 473.
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In November 2004, based on reports 
from the National Personnel Records Center, the RO found that 
the veteran's service records were unavailable and that 
further attempts to obtain the records would be futile.  In a 
letter, dated that same month, the RO notified the veteran of 
the unavailability of the service medical records and 
suggested to the veteran alternate sources of information to 
substantiate the claims. 

In the absence of competent medical evidence of current 
malaria, rheumatism, or varicose veins, a VA examination 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), is not 
warranted.  In the absence of medical evidence of an 
association between peptic ulcer disease, coronary artery 
disease, arthritis, and prostate cancer and an established 
event, injury, or disease in service, a VA examination under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), is also not 
warranted.  And as there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as peptic ulcer 
disease, coronary artery disease, arthritis, or cancer, 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran's service records are lost, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Evidence

After service, private medical records, beginning in 1992, 
first document peptic ulcer disease in 1992, coronary artery 
disease in 1992 with bypass surgery in 2000, arthritis by X-
ray in 1996, and prostate cancer in 1992. 

There is no medical evidence that the veteran currently has 
malaria, rheumatism, or varicose veins. 

In a statements, dated in October 2004, two neighbors of the 
veteran stated that sometime in 1944-1945 the veteran was 
treated for stomach pains, varicose veins rheumatism, 
arthritis, and malaria. 

Analysis

Although the service medical records are unavailable, there 
is also no medical evidence contemporaneous with service from 
February to 1946 to February 1949 from any other source to 
support a finding that peptic ulcer disease, coronary artery 
disease, malaria, arthritis, rheumatism, varicose veins, or 
prostate cancer were present during service. 

After service, peptic ulcer disease, coronary artery disease, 
and prostate cancer were first documented in 1992 and 
arthritis was first documented in 1996, more than 40 years 
after service and well beyond the one-year presumptive period 
for the diseases as chronic diseases under 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
The absence of documented complaints for more than 40 years 
weighs against the claims that the diseases are related to 
service on the basis of continuity of symptomatology.  38 
C.F.R. § 3.303(b); see Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It is proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  Moreover, there is no competent medical 
evidence of record that otherwise relates either peptic ulcer 
disease, coronary artery disease, arthritis, or prostate 
cancer, which were first diagnosed after service, to an 
injury, disease, or event of service origin.  38 C.F.R. 
§ 3.303(d).

As neither peptic ulcer disease, coronary artery disease, 
arthritis, nor prostate cancer was present contemporaneous 
with service; as neither peptic ulcer disease, coronary 
artery disease, arthritis, nor prostate cancer was manifested 
to a compensable degree within the one-year presumptive 
period following separation from service for a chronic 
disease; and in the absence of evidence of continuity of 
symptomatology and of a medical nexus between to service and 
either peptic ulcer disease, coronary 
artery disease, arthritis, or prostate cancer, there is no 
medical evidence favorable to the claims, and the 
preponderance of the evidence is therefore against the 
claims.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309.

After service, there is no medical evidence of current 
malaria, rheumatism, or varicose veins.  In the absence of 
proof of a present disability, there is no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the lay statements that sometime in 1944-1945 the 
veteran was treated for stomach pains, malaria, arthritis, 
rheumatism, and varicose veins, where, as here, the 
determinative issues involve questions of medical diagnoses 
or of medical causation, competent medical evidence is 
required to substantiate the claims.  Lay persons are not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently the lay statements do not 
constitute favorable medical evidence to substantiate the 
claims.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Also, the veteran did not have recognized before February 
1946. 

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence of current malaria, rheumatism, or varicose veins, 
the preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt standard of proof does not apply.  
38U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

ORDER

Service connection for peptic ulcer disease is denied.  
Service connection for coronary artery disease is denied.  
Service connection for malaria is denied.  Service connection 
for arthritis is denied.  Service connection for rheumatism 
is denied.  Service connection for varicose veins is denied.  
Service connection for prostate cancer is denied. 

____________________________________________
GEORGE E.GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


